DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/07/2018. It is noted, however, that applicant has not filed a certified copy of the CN 201811497463.8 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 15, the examiner suggests changing “and a surface of the inorganic insulating layer” to read “and a surface of the second inorganic insulating layer”; otherwise, subsequent references to “the plurality of recess” in claims 1-3 would be indefinite; 
In claim 6, line 14, the examiner suggests changing “on a surface of the inorganic insulating layer” to read “on a surface of the second inorganic insulating layer”; 
In claim 6, line 21, the examiner suggests changing “recesses on a surface of the inorganic insulating layer” to read “recesses on a surface of the second inorganic insulating layer”; otherwise, subsequent references to “the plurality of recess” in claims 6-8 would be indefinite;
In claim 10, line 10, the examiner suggests changing “the metal bridges correspond a position” to read “the metal bridges correspond to a position”; and
.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10(as suggested above) are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5(as suggested above) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 1: a surface of the second inorganic insulating layer contacting the organic protective layer has a plurality of recesses which are correspondingly formed above the illuminated pixel regions; and wherein the plurality of protuberances are correspondingly embedded in the plurality of recesses; and
Claims 6-10(as suggested above) are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 6: forming a plurality of recesses on a surface of the second inorganic insulating and corresponding to the illuminated pixel regions; and the plurality of protuberances are correspondingly embedded in the plurality of recesses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 are cited for disclosing OLEDs with touch displays comprising metal bridge layers, metal mesh layer, protuberances.

This application is in condition for allowance except for the following formal matters: 
A certified copy of CN 201811497463.8 has not been filed; and
Claims 1-10 have been objected to for minor informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892